NO. 4-05-1027        Filed 8/2/06

                      IN THE APPELLATE COURT

                           OF ILLINOIS

                         FOURTH DISTRICT

 QUINCY SCHOOL DISTRICT NO. 172,       ) Direct Administrative
           Petitioner-Appellant,       )  Review of the
           v.                          ) Illinois Educational
 THE ILLINOIS EDUCATIONAL LABOR        )  Labor Relations Board
 RELATIONS BOARD and QUINCY            ) No. 01-CA-0035-S
 EDUCATIONAL ASSOCIATION, LOCAL NO.    )
 809, IFT/AFT, AFL-CIO,                )
           Respondents-Appellees.      )
______________________________________________________________

          PRESIDING JUSTICE TURNER delivered the opinion of the

court:

          Petitioner, Quincy School District No. 172 (School

District), seeks direct review of a November 2005 order of the

Illinois Educational Labor Relations Board (IELRB), finding the

School District had violated section 14(a)(1) of the Illinois

Educational Labor Relations Act (Labor Act) (115 ILCS 5/14(a)(1)

(West 2004)) as alleged in the August 2001 unfair-labor complaint

filed by the Quincy Educational Association, Local No. 809,

IFT/AFT, AFL-CIO (Association).

          On review, the School District argues (1) the IELRB

erred in not following this court's directive to hold a hearing

on the merits following remand and (2) the IELRB erred in not

holding the Association had waived or was estopped from bringing

a motion to deem all allegations of the complaint admitted.    We

reverse and remand.
                           I. BACKGROUND

           In January 2001, the Association filed an unfair-labor-

practice charge with the IELRB, asserting the School District had

violated the Labor Act by failing and refusing to submit a

grievance to arbitration as demonstrated by the School District's

filing of a lawsuit to enjoin a scheduled arbitration hearing.

On August 8, 2001, the IELRB's executive director issued a

complaint and notice of hearing.   On August 28, 2001, the School

District filed its answer, along with a motion for leave to file

the answer one day out of time.

           In January 2002, an administrative law judge (ALJ)

denied the School District's motion for leave to file a late

answer.   In its July 2002 recommended decision and order, the ALJ

found the School District's answer was in fact late and the

School District failed to show "good cause" for the late filing.

Because of the School District's failure to file a timely

answer, the ALJ deemed admitted the complaint's allegations.    In

doing so, the ALJ saw no need to require the Association to file

a motion to have the complaint's allegations deemed admitted.

           In January 2003, the IELRB affirmed the ALJ's recom-

mended decision and order, finding, inter alia, the School

District had failed to show "good cause" for its filing an

untimely answer, and thus it need not address whether the School

District presented a meritorious defense.   The IELRB also found


                               - 2 -
the Association's response to the School District's motion to

reconsider, in which it only argued the School District should

not be granted leave to file a late answer, was the equivalent of

a motion to have the complaint's allegations deemed admitted.

Thus, the IELRB deemed admitted the complaint's allegations and

then found the School District had violated section 14(a)(1) of

the Labor Act.   Based on that violation, the IELRB ordered the

School District to cease and desist from certain actions and to

take certain affirmative actions.       The School District's appeal

followed.

            This court affirmed in part, reversed in part, vacated

in part, and remanded the cause to the IELRB for further proceed-

ings.   Quincy School District No. 172 v. Illinois Educational

Labor Relations Board, No. 4-03-0181 (March 2, 2004) (unpublished

order under Supreme Court Rule 23).      We affirmed the IELRB's

holding that good cause did not exist for the School District's

late answer.   However, we reversed the IELRB's decision deeming

the complaint's allegations admitted even though no motion had

been filed, finding the IELRB's interpretation of section

1120.30(d)(3) of Title 80 of the Administrative Code (80 Ill.

Adm. Code '1120.30(d)(3) (Conway Green CD-ROM January 2001) (eff.

January 5, 1990)) was clearly erroneous, arbitrary, and unreason-

able.   Specifically, we noted section 1120.30(d)(3) expressly

required a party to file a motion when seeking to have the


                                - 3 -
allegations of a complaint admitted when the other party failed

to file a timely answer.   As the Association never sought to have

the complaint's allegations deemed admitted, the IELRB's inter-

pretation of section 1120.30(d)(3) would render the "[o]n motion

of a party" language meaningless.      Thus, we reversed the IELRB's

finding that the complaint's allegations should be deemed admit-

ted and vacated that portion of its order based on the admission

of the allegations.   We then concluded as follows:

          "Since no party filed a motion to have the

          complaint's allegations deemed admitted, we

          remand the cause for a hearing on the mer-

          its."   Quincy School District No. 172, slip

          order at 14.

This court issued its mandate on March 30, 2004.

          On April 21, 2004, the Association filed a motion

pursuant to section 1120.30 to deem the allegations of the

complaint admitted.   On April 26, 2004, the IELRB ordered the

case remanded to the ALJ for a hearing on the merits.     On April

29, 2004, the ALJ ordered the School District to show cause why

the Association's motion should not be granted.     In May 2004, the

ALJ granted the Association's motion and recommended that the

allegations of the complaint be deemed admitted.

          In November 2005, the IELRB, in a 3 to 2 decision, af-

firmed the ALJ's recommended decision and order.     The IELRB


                               - 4 -
majority concluded the ALJ correctly declined to conduct a

hearing on the merits and instead determined that the School

District had admitted to violating section 14(a)(1) of the Labor

Act by failing to file a timely answer to the complaint.   The

majority acknowledged this court's order requiring a hearing on

the merits "[s]ince no party filed a motion to have the com-

plaint's allegations admitted."   However, the IELRB read this

court's "direction to have a hearing on the merits was condi-

tioned on the fact that no such motion had been filed."    Since

the Association filed a motion to have the allegations of the

complaint deemed admitted after this court's order was handed

down, "a ruling that there should be no hearing on the merits

because the [Association] has filed a motion to have the allega-

tions of the [c]omplaint be deemed admitted does not conflict

with the [a]ppellate [c]ourt's ruling."

           The IELRB also responded to the School District's

argument that the Association waived or was estopped from having

the allegations in the complaint deemed admitted because the

Association delayed in filing its motion and stated during a

January 15, 2002, conference call that it had no other motions to

raise.   The IELRB found the Association filed its motion "with

reasonable promptness" after this court's decision and before the

Association received the IELRB's order scheduling a hearing.     In

finding the School District admitted the allegations of the


                               - 5 -
complaint by failing to file a timely answer, the IELRB concluded

the School District violated section 14(a)(1) of the Labor Act by

refusing to arbitrate the grievance.

            Two members of the IELRB dissented, pointing out this

court specifically stated "we remand the cause for a hearing on

the merits."   The dissenting members found this court's direction

to be "clear and specific" and stated the majority's decision

would invite "further litigation over this issue and resulting

delay."    This appeal followed.



                                 II. ANALYSIS

            The School District argues the IELRB erred in ignoring

the express directive of this court to hold a hearing on the

merits on remand.    We agree.

                          A. Standard of Review

            When a trial court or other tribunal is told to proceed

in conformity with the appellate court's mandate, those tribunals

"should consult the opinion to determine what the mandate re-

quires."   Emerald Casino, Inc. v. Illinois Gaming Board, No. 1-

05-2319, slip op. at 10 (June 13, 2006),           Ill. App. 3d    ,

    ,       N.E.2d    ,      .    After remand, the tribunal "is re-

quired to exercise its discretion within the bounds of the

remand.    Whether it has done so is a question of law."     Clemons

v. Mechanical Devices Co., 202 Ill. 2d 344, 351, 781 N.E.2d 1072,


                                    - 6 -
1078 (2002).   Thus, whether the IELRB complied with our mandate

is subject to de novo review.        See Clemons, 202 Ill. 2d at 352,

781 N.E.2d at 1078; People ex rel. Department of Transportation

v. Firstar Illinois, No. 2-05-0392, slip op. at 4 (May 18, 2006),

    Ill. App. 3d       ,     ,       N.E.2d      ,    .

                   B. The IELRB's Decision on Remand

          The appellate court's mandate is its judgment, which,

"upon transmittal to the trial court, vests the trial court with

authority only to take action that conforms with the mandate."

In re Marriage of Ludwinski, 329 Ill. App. 3d 1149, 1152, 769
N.E.2d 1094, 1098 (2002).        A tribunal "must follow the specific

directions of the appellate court's mandate to the letter to

insure that its order or decree is in accord with the decision of

the appellate court."      Ludwinski, 329 Ill. App. 3d at 1152, 769

N.E.2d at 1098.

                  "'The correctness of the trial court's

          action on remand is to be determined from the

          appellate court's mandate, as opposed to the

          appellate court opinion.          [Citations.]   How-

          ever, if the direction is to proceed in con-

          formity with the opinion, then, of course,

          the content of the opinion is significant.

          [Citations.]      In construing the language,

          matters which are implied may be considered


                                    - 7 -
           embraced by the mandate.     [Citation.]   The

           trial court may only do those things directed

           in the mandate.   [Citations.]   The trial

           court has no authority to act beyond the

           dictates of the mandate.     Thus, the control-

           ling question in the appeal from the remand

           in this case is whether the trial court com-

           plied with the mandate.'"    Aardvark Art, Inc.

           v. Lehigh/Steck-Warlick, Inc., 284 Ill. App.
3d 627, 630-31, 672 N.E.2d 1271, 1275 (1996),

           quoting PSL Realty Co. v. Granite Investment

           Co., 86 Ill. 2d 291, 308-09, 427 N.E.2d 563,

           571 (1981).

           In the case sub judice, this court's mandate stated as

follows:

                "It is the decision of this court that

           the order on appeal from the Illinois Educa-

           tional Labor Relations Board be AFFIRMED IN

           PART, REVERSED IN PART, VACATED IN PART, and

           the cause be REMANDED to the Board for fur-

           ther proceedings as more fully set forth in

           the order of this court, a copy of which is

           attached hereto."

In the last sentence of the order prior to the conclusion sec-


                                - 8 -
tion, this court stated:   "Since no party filed a motion to have

the complaint's allegations deemed admitted, we remand the cause

for a hearing on the merits."   Quincy School District No. 172,

slip order at 14.

          The mandate in this case directed the IELRB to conduct

further proceedings as stated in our order.   That order required

a hearing on the merits to be conducted on remand.   "[W]hen a

reviewing court remands a cause with specific directions, they

must be followed exactly."   County of Menard v. Illinois State

Labor Relations Board, 202 Ill. App. 3d 878, 883, 560 N.E.2d
1236, 1238 (1990); see also Stuart v. Continental Illinois

National Bank & Trust Co. of Chicago, 75 Ill. 2d 22, 28, 387
N.E.2d 312, 314 (1979) ("Precise and unambiguous directions in a

mandate must be obeyed"); Berry v. Lewis, 27 Ill. 2d 61, 62-63,

187 N.E.2d 688, 689 (1963); Harris Trust & Savings Bank v. Otis

Elevator Co., 297 Ill. App. 3d 383, 387, 696 N.E.2d 697, 700

(1998); Independent Voters of Illinois v. Illinois Commerce

Comm'n, 189 Ill. App. 3d 761, 767, 545 N.E.2d 557, 560 (1989);

County of La Salle ex rel. Peterlin v. Pollution Control Board,

146 Ill. App. 3d 603, 608-09, 497 N.E.2d 164, 168 (1986) (When

"the mandate of a court of review is precise and unambiguous, the

mandate must be followed by the tribunal to which it is issued");

Jones v. Board of Fire & Police Commissioners of the Village of

Mundelein, 127 Ill. App. 3d 793, 805, 469 N.E.2d 393, 402 (1984)


                                - 9 -
("[a]fter a judgment is reversed and the cause is remanded, the

inferior tribunal can take only such further proceedings as

conform to the judgment of the appellate tribunal").   The lan-

guage in this court's mandate and order was clear, specific, and

binding.   The IELRB erred in not holding a hearing on the merits

consistent with our order.

           In its decision and now in its appellate brief, the

IELRB contends a hearing on the merits was no longer necessary

since the Association filed a motion to have the complaint's

allegations admitted after this court's order was handed down.

However, the IELRB's interpretation of our directive was errone-

ous.   This court did not say that "unless a party files a motion

in the future to have the complaint's allegations deemed admit-

ted," a new hearing must be conducted on remand.   The "[s]ince no

party filed a motion" language does not lend itself to any

discretionary action or future filing.

           The IELRB also argues this court's order did not

preclude the filing of an appropriate motion by the Association.

However, the reasons for the rule that the directions in the

court's mandate must be obeyed is "that it would be impossible to

negate every conceivable issue in an opinion and that a decision

which failed to exclude a particular result did not include it by

implication."   City of Springfield v. Allphin, 82 Ill. 2d 571,

574-75, 413 N.E.2d 394, 396 (1980).    The language in the order,


                              - 10 -
in effect, foreclosed the filing of a motion and specifically

required the matter proceed to a hearing on the merits.   If the

IELRB was dissatisfied with this court's previous order to hold a

hearing on the merits, it could have petitioned for a rehearing

or appealed to the Supreme Court of Illinois.   See Foster v.

Kanuri, 288 Ill. App. 3d 796, 799, 681 N.E.2d 111, 114 (1997).

           "When an appellate court reverses and remands the cause

with a specific mandate, the only proper issue on a second appeal

is whether the trial court's order is in accord with the man-

date."   Foster, 288 Ill. App. 3d at 799, 681 N.E.2d at 113-14.

We hold the IELRB's decision was not in accord with our mandate.

Thus, that decision must be reversed, and this cause must be

remanded once again for a hearing on the merits.    Because of our

resolution of this issue, we need not address the School Dis-

trict's remaining argument on appeal.

                          III. CONCLUSION

           For the reasons stated, we reverse the IELRB's order

and remand the cause for a hearing on the merits.

           Reversed and remanded.

           STEIGMANN and MYERSCOUGH, JJ., concur.




                              - 11 -